MILLER, Judge
(dissenting in part).
The reduction of fees for landowner’s experts is in order. I respectfully dissent from the holding that the Highway Department owes only $1,000 for improvements which were admittedly worth $7,500 and for which they deposited $1,500 at the time of the taking.
The Department did not take only a portion of landowner’s frame building. They took the entire building.
The floor plan of the building and several photographs of the building are in evidence. This building was in excellent condition. It had a slate roof.
I find manifest error in the conclusion that landowner did not establish that it would cost but $1,000 to convert this building to an office building.
Landowner’s expert testified that $1,000 would suffice to make the conversion. He had fourteen years experience in the building business. He testified that numerous law offices, realtor offices and other business offices have been converted from such residences. Many of them are located only a short distance from this property.
It is difficult for me to understand how one could view the photographs and floor-plan of the building and conclude that it would take more than $1,000 to convert it to an office building. The Department’s experts did not testify that it would cost more to convert it.
The trial judge expressly found that “the building was suitable for conversion to an office building.”
*98On these facts I find manifest error in awarding only $1,000 for improvements for which the department deposited $1,500 at the time of the taking. The award to landowner should be increased by the sum of $5,500. ($7,500 worth of improvements, less $1,000 for conversion, and less $1,000 awarded by trial court.)
I respectfully dissent.